A la moción de desestimación presentada por la parte apelada, vista en el día de hoy, con asistencia e informe del Fiscal Auxiliar por El Pueblo, apareciendo que la apelación no ha sido interpuesta por la entidad a la que la ley le reconoce el derecho para establecerla, visto lo resuelto por esta Corte en los casos de Ex Parte Gotay, 37 D. P. R. 472 y 473, Pueblo v. González, 38 D. P. R. 1043, y Pueblo *1019v. Ríos, 48 D. P. R. 1011, se declara la moción con lugar y en su consecuencia se desestima el recurso.
(6) FALTA DE ALEGATO O PRESENTACIÓN DEL MISMO FUERA DEL TÉRMINO.
Los siguientes casos fueron desestimados por el fundamento ex-presado :
Nos. 5368, 5596, 5648, 5649, 5651, 5655, 5658, 5659, 5660, 5661, 5663, 5664, 5668, 5669, 5670, 5671, 5672, 5673, 5674, 5675, 5679, 5680, 5682, 5688, 5689, 5690, 5691, 5693, 5694, 5697, 5707, 5710, 5718, 5719, 5721, 5724, 5738, 5748, 5749, 5750, 5751, 5753, 5754, 5756, 5758, 5760, 5765, 5766, 5769, 5770, 5772, 5773, 5775, 5777, 5778, 5779, 5780, 5786, 5790, 5791, 5792, 5799, 5812, 5666.
(c) FALTA DE DILIGENCIA O BUENA FE EN LA TRAMITACIÓN DEL RECURSO.